DETAILED ACTION
This action is in reply to papers filed 10/9/2018. Claims 1-11 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190144832A1, Published 5/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing an in vitro model for blood-brain barrier (BBB), said method comprising:  (a) a step of culturing at 32° C to 34° C conditionally immortalized temperature sensitive astrocytes on one surface of a porous membrane and culturing conditionally immortalized temperature sensitive brain pericytes on the other surface of the porous membrane, until both of the cells become a sheet; (b) a step of culturing at 32° C to 34° C conditionally immortalized temperature sensitive brain microvascular endothelial cells in a temperature-responsive polymer coated culture vessel, until the cells become a sheet; (c) a step of culturing the conditionally immortalized temperature sensitive brain microvascular endothelial cells at a temperature of 20° C or lower thereby allowing for a removal of the sheet of conditionally immortalized temperature sensitive brain microvascular endothelial cells produced in the step (b); (d) a step of allowing the sheet of conditionally immortalized temperature sensitive brain microvascular endothelial cells produced in the step (c) to come into direct contact with the sheet of conditionally immortalized temperature sensitive brain pericytes cultured in the step (a), so that the sheets are arranged in layers; and (e) a step of co-culturing at 35° C to 38° C a cell culture comprising three layers consisting of the sheet of conditionally immortalized temperature sensitive brain microvascular endothelial cells, the sheet of conditionally immortalized temperature sensitive brain pericytes, and the sheet of conditionally immortalized temperature sensitive astrocytes, wherein the conditionally immortalized temperature sensitive brain microvascular endothelial cells, the conditionally immortalized temperature sensitive brain pericytes, and the conditionally immortalized temperature sensitive astrocytes are produced by introducing a temperature-sensitive SV40 large T antigen gene into primary cultured brain microvascular endothelial cells, primary cultured brain pericytes and primary cultured brain astrocytes AND an in vitro blood brain model produced by said method, does not reasonably provide enablement for any other embodiment.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
 
The Nature of the Invention: The inventive concept in the instant application is a method of producing an in vitro blood brain barrier model with conditionally immortalized temperature sensitive astrocytes, endothelial cells and pericytes.  
The Breadth of the Claims: The breadth of the claims is excessive with regard to the manner in which the astrocytes, endothelial cells and pericytes are conditionally immortalized.  
Amount of Direction Provided by Inventor/Working Examples: Starting at para. 54 of the PgPub, the specification discloses on the lower surface of a collagen-coated Transwell cell culture insert, human-derived temperature-sensitive astrocytes were cultured in a DMEM medium supplemented with 10% FBS under conditions of 33° C. and 5% CO2, until the cells became over-confluent, so as to produce a cell sheet of human-derived temperature-sensitive immortalized astrocytes. Continuing, the specification teaches the human-derived 
Starting at para. 56, the specification discloses that on the upper surface of the cell culture insert used to produce the aforementioned astrocyte cell sheet, human-derived temperature-sensitive endoneurium microvessel-derived vascular pericytes (human-derived temperature-sensitive pericytes) were cultured in a DMEM medium supplemented with 10% FBS under conditions of 33° C. and 5% CO2, until the cells became over-confluent, so as to produce a cell sheet of human-derived temperature-sensitive immortalized pericytes. Continuing, the specification teaches the human-derived temperature-sensitive immortalized pericytes were produced by introducing a retrovirus vector containing a temperature-sensitive SV-40 large T antigen (tsA58) into a primary cultured strain of pericytes obtained by isolation culture from human BBB. The temperature-sensitive SV-40 large T antigen is characterized in that it is expressed in cells and immortalizes the cells under culture conditions of 33° C., whereas it loses metabolism under culture conditions of 37° C. and as a result, immortalization 
At para. 58, the specification discloses a temperature-responsive culture dish was coated with collagen, and thereafter, human-derived temperature-sensitive immortalized brain microvascular endothelial cells (human-derived temperature-sensitive immortalized BMECs: TYO8), were seeded thereon. The cells were cultured in an EGM-2 Bulletkit medium supplemented with 20% FBS under conditions of 33° C. and 5% CO2, until the cells became over-confluent, so as to produce a cell sheet of human-derived temperature-sensitive immortalized BMECs. Continuing, the specification discloses the human-derived temperature-sensitive immortalized BMECs were produced by introducing a vector containing the above-described temperature-sensitive SV-40 large T antigen (tsA58) into a primary cultured strain of brain microvascular endothelial cells (BMECs) obtained by isolation culture from human BBB. The human-derived temperature-sensitive immortalized BMECs grow as immortalized cells under culture conditions at 33° C., whereas the cells do not grow under culture conditions at 37° C. but are differentiated into vascular endothelial cells.
At para. 61, the specification discloses that the temperature-responsive culture dish is coated with a temperature-responsive polymer and has the property of turning from hydrophobicity to hydrophilicity at a temperature of 20° C. or lower. That is, when the cells are cultured on this polymer-coated dish and the temperature is then decreased to 20° C., the polymer is converted to hydrophilicity, so that the cells can be released from the culture dish and thereby, sheet-like cultured cells can be recovered, while maintaining the structure and function of the cells.  This step appears to be critical to removing the BMEC cell sheet from the culture dish and thus, forming a BBB with the pericyte and astrocyte cell sheets.
Indeed, at para. 63, the specification discloses the recovered human-derived temperature-sensitive immortalized BMEC cell sheet was transferred on the human-derived temperature-sensitive immortalized pericyte cell sheet produced above, so that the two cell sheets were allowed to come into contact with each other in layers. The thus obtained BBB model consisting of a three-layer structure of a human-derived temperature-sensitive immortalized BMEC cell sheet, a human-derived temperature-sensitive immortalized pericyte cell sheet and a human-derived temperature-sensitive immortalized astrocyte cell sheet was co-cultured at 37° C., so that cell growth was suppressed, and at the same time, the cells were differentiated and matured into vascular endothelial cells, pericytes, and astrocytes. In the after-mentioned observation of a BBB model under a confocal microscope and evaluation of the barrier function, the produced in vitro BBB model was co-cultured at 37° C. for 5 days, and was then used.
All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In this regard, and within the context of producing an in vitro BBB, the specification has taught conditional immortalization of astrocytes, pericytes and endothelial cells by introducing a temperature-sensitive SV40 large T antigen gene into each of these cells. The breadth embraced by the phrase ‘conditionally immortalized’ includes a host of within the context of making an in vitro BBB, are not supported by the specification. 
The State of the Prior Art: Providing background, Kamiichi et al. (Brain Res. 2012 Dec 7;1488:113-22.) teach cell immortalization techniques offer promising possibilities related to the development of such cells because, generally speaking, immortalized cells are known to proliferate well and are capable of retaining the important morphological and functional characteristics of their parental cells. In cell immortalization, simian virus 40 large tumor antigen (SV40T) and its temperature-sensitive mutant (tsSV40T) are often used in order to take advantage of their ability to bind with p53 and pRB (as well as proteins that are currently unknown), which facilitates cell proliferation. Unlike wild-type SV40T, tsSV40T gradually degrades at non-permissive temperatures (>37 °C) even though it is stably expressed at 33 °C. Accordingly, a unique characteristic of a conditionally (=temperature-sensitive) immortalized cell is its differentiation tendency in response to the temperature-induced elimination of the tsSV40T expression (Pg. 114, Col. 1, last paragraph). In agreement, Mihajlovic et al. (Oncotarget. 2019; 10:5332-5348) showed that cell proliferation is dependent on SV40T expression as cells maintained at permissive temperature were highly proliferative compared to cells incubated at non-permissive temperature (Pg. 5241, Col. 1, para. 2).
 The temperature-sensitive method of conditionally immortalizing a cell is in contrast to two known strategies of conditional immortalization- recombinase based regulation and transcriptional regulation. Ramboer et al. (J Hepatol. 2014 Oct; 61(4):925-43.) teach the site-specific recombinase strategy uses recombinase expression to excise chromosomal DNA segments flanked by two recombination sequences and thereby irreversibly reverts Proper reversion thus depends on the efficient transfer of the recombinase gene. Furthermore, the suicide gene herpes simplex virus thymidine kinase (HSV-TK) has been introduced in the recombination construct as negative selection marker. Using this strategy, cells that still express the immortalization gene and HSV-TK gene, due to improper recombination, can be eliminated by exposure to ganciclovir. In the transcriptional regulation method, immortalization reversibility is obtained by transcriptional control of immortalization gene expression and not by recombinase activity. Transcription of immortalizing genes can be controlled by using an artificial promoter/transactivator system, such as the well-known tetracycline system. Two approaches are currently available, the tet-off and the tet-on system, which are composed of a tetracycline-regulated promoter and a tetracycline transactivator (tTA) or reverse tetracycline transactivator (rtTA), respectively. When doxycycline is added to the cell culture medium, it binds to the transactivator. In the tet-on systems, bound rtTA interacts with the tetracycline-regulated promoter and induces the expression of the regulated gene. When using the tet-off method, immortalization genes are expressed in the absence of doxycycline, since only unbound tTA can interact with the gene promoter (Pg. 936, Col. 2, para. 3--Pg. 937, Col. 1). 
From the teachings of Ramboer et al., it is clear that one strategy of conditionally immortalizing cells (e.g. temperature regulation) cannot be substituted for another strategy of conditionally immortalizing cells (e.g. transcriptional regulation) without undue are sufficient to slow proliferation (see Abstract of Ahler et al., PLoS One. 2013 May 31;8(5):e64561). This teaching is particularly concerning given that an advantage of the temperature sensitive conditionally immortalized cells is that at 33° C the cells proliferated and at 30 ° C the cells mature, two requirements of each cell type in the claims. Would the use of other conditional immortalization strategies produce the required cell sheet? The specification is wholly deficient in answering this critical question. 
Moreover, the scope of the cells of the claimed BBB has been limited to primary cells. Ahuja et al. (Oncogene. 2005 Nov 21;24(52):7729-45) note that primary cells have not been passaged extensively in culture and thus these cells carry the same genetic complement as the animal from which they were derived. Continuing, Ahuja adds that since established cell lines, by definition, are immortal, immortalization assays can only be carried out using primary cells (Pg. 7732, Col. 1, para. 2). Moreover, Sano et al. (J Cell Physiol. 2010 Nov; 225(2):519-28.) warns that the SV40 large T-antigen interacts with numerous proteins, including retinoblastoma and p53, and these interactions often affect a wide variety of cellular functions and as such, the effect of large T-antigen has to be considered when using cells into which the large T-antigen gene has been introduced. In fact, Sano adds that one of the model cell lines immortalized by the SV40 large T-antigen did not show contact inhibition but showed a tumor-like phenotype (Pg. 526, Col. 2, para. 1). 
In sum, Ahuja and Sano teach an unpredictability associated with the immortalization of any non-primary cell, particularly the conditional immortalization of any cell via the introduction of the SV40 large T-antigen. 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the immortalization of any non-primary cell, the breadth of the claims which embraces any means of conditionally immortalizing endothelial cells, pericytes and astrocytes such that said means results in said cells proliferating and forming cell sheets, the state of the art which sets forth the stark differences in conditional immortalization strategies, the lack of guidance in the specification regarding producing an in vitro BBB via non-temperature sensitive means of conditional immortalization, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.